Title: Abigail Adams to John Adams, 1 May 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree May 1. 1789
          my dearest Friend
        
        I received your kind favours of the 19 & 22 of April. the printers were very obliging in taking particular care to supply me daily with the paper’s by which I learnt the arrival and Reception of the Pressident, & vice Pressident. if I thought I could compliment in so courtly and masterly a stile, I would say that the address to the Senate was exactly what it ought to be, neither giving too little, or too much, it has been much admired, yet every one do not see the force of the first part of it; when I read the debates of the House, I could not but be surprized at their permitting them to be open, and thought it would have been a happy circustance if they could have found a dr Johnson for the Editor of them. I think there is much of the old leaven in the New Loaf “I dare not lay a duty upon salt, the people will not bear it, I dread the concequences to the people” is a language to teach the people to rise up in opposition to Government, the people would bear a 5 pr ct duty upon every article imported, & expect as much, but will grumble perhaps at the duty upon molasses. be sure it is a little hard for us Yankees who Love it so well & make such liberal use of it, it has already raised the price of it here. I hope the Senate will never consent to draw backs. it will be a constant source of knavery, will not small duties operate best, be most productive and least atroxious? Johnson, whom you know I have lately been reading with great attention, and have become his great admirer, more fully convinc’d than ever, that he was a very accurate observer of Human Life & manners. Johnson in one of his papers proves that there is no such thing as domestick Greatness— such is the constitution of the world that much of Life must be spent in the same manner by the wise & the Ignorant the exalted and the low. Men However distinguish’d by external accidents or intrinsick qualities, have all the same wants, the same pains, and as far as the senses are consulted the same pleasures. the petty cares and petty duties are the same in every station to every understanding, and every hour brings us some occasion on which we all sink to the Common level. we are all naked till we are dressed, and hungry till we are fed. the Generals Triumph and Sage’s disputation, end like the Humble Labours of the smith or plowman in a dinner or a sleep— Let this plead my excuse when I frequently call of your attention from weighty National objects to the petty concerns of domestick Life. I have been trying to dispose of the stock on Hand, but no purchaser appears—immediate profit is what all seek, or credit, where little is to be given. the weather is cold the spring backward, and the stock expensive. you will not wonder that I am puzzeld what to do, because I am in a situation which I never was before. yours I presume cannot be much better the Bill is setled with 48£. 18s damages— vacancy is up and the children have returnd to Cambridge.
        my best Respects attend mr Jay and his Lady whose health I hope is mended. you do not mention mrs Smith or the little Boys—nor have I heard from them since mr Bourn came. by the way I heard a Report yesterday that Marble Head & Salem had voted you an anual present of ten Quintals of fish.— how well founded the Report is I can not presume to say, time must determine it. I want to hear how you do & how you can bear the application & confinement of your office. I say nothing about comeing. you will know when it will be proper & give me timely notice. the Children desired me to present their duty. I am my dearest Friend with the tenderest affection ever yours—
        Abigail Adams
        Esther is very impatient to hear from her Husband the child is better & she comfortable put your Frank upon your Letters if you please
      